Jackson, Judge.
The German Lutheran Congregation of Effingham County proceeded to foreclose their mortgage against Jenkins. He defended by filing the plea set out in the head-note to this *126case. Tlie court, on demurrer, struck tlie plea, and Jenkins excepted.
¥e think that the circuit court did right. The plea amounts to nothing but ignorance of the law, and the Code of Georgia, following the old maxim, ignorcmtia legis neminem exeusat, makes such a plea bad, and so it has beeii often ruled by this court. Code, §3121; 7 Ga., 70, and following cases.
It is true that the party here attempted to set up mistake of law under section 2743 of the Code; but it is not alleged that the other party brought about the mistake. Code, §2636. This latter section is explicit that such mistake will not vitiate the contract. Resides, even an administrator may pay a debt barred by the statute of limitations, and equity-will not relieve because of ignorance of that statute, or of its application to the case. 29 Ga., 651. Code, §2542. And a debt barred by the statute of limitations is a sufficient consideration for a new promise to pay. Angell on Lim., 218, et seq.
In addition to all this, this plea does not allege that the defendant paid for the land without counting upon paying this mortgage. It does allege that he paid a valuable consideration, but that may have been so, and he may have paid less value because the land was mortgaged. He does not deny that. Scofield vs. McNaught, 52 Ga. 77.
Besides, the plea states conclusions and not facts — it deals in generalities and not in particulars. A plea, the object of which is to set aside the solemn contract of a party under his hand and seal, should specify distinctly the grounds therefor. In every view we can take of this plea, we think it bad, and therefore affirm the judgment which so pronounced it. 44 Ga., 38; 56 Ga., 510; Carr vs. Dickson, this term.
Judgment affirmed.